Citation Nr: 0921599	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  08-05 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for the cause of death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Veteran represented by:	Richard J. Mahlin, Attorney-
at-Law


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1970 to June 
1972.  The appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 denial letter.  

The Board notes that this letter denied the Veteran's claim 
for DIC benefits on the basis that there was no evidence to 
show that the Veteran's death was related to military 
service.  As this decision included requirements for 
establishing entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318, and the appellant submitted argument with 
regard to this matter, which was later addressed in detail in 
the October 2007 statement of the case (SOC), the Board finds 
that the issue of entitlement to DIC benefits pursuant to 38 
U.S.C.A. § 1318 has been adjudicated and properly appealed to 
the Board, despite the fact that it was not specifically 
listed as an issue on the title page of the October 2007 SOC.  
As such, the Board will consider this claim on the merits. 

The Board notes that the appellant submitted a statement in 
March 2008, in which she indicated that the Veteran was 
supposed to be scheduled for an intravenous pyelogram (IVP) 
in September 2006.  However, the IVP was not conducted until 
March 2007.  The appellant indicated that she believes 
something more could have been done to treat the Veteran and, 
had the Veteran been treated earlier, he might still be 
alive.  The Board will construe this statement as a claim for 
entitlement to DIC under the provisions of 38 U.S.C.A. § 1151 
for the cause of the Veteran's death as a result of VA 
medical care.  As such a claim has not been considered by the 
RO, it is referred back to the RO for appropriate 
adjudication.




FINDINGS OF FACT

1.  The Veteran died in March 2007.  The death certificate 
shows that the immediate cause of his death was a malignant 
neoplasm-primary site unknown, and that hepatitis C and 
cirrhosis also contributed to the death but did not result in 
the underlying cause of death.  

2.  The Veteran was service connected for posttraumatic 
stress disorder (PTSD), irritable bowel syndrome or 
gastroesophageal reflux disease, and diabetes mellitus, type 
II at the time of his death.  

3.  A service-connected disability was not a principal or 
contributory cause of the Veteran's death.

4.  The Veteran was determined to be totally and permanently 
disabled as of May 1, 2003. 


CONCLUSIONS OF LAW

1.  A service-connected disability neither caused nor 
contributed to the cause of the Veteran's death.  See 38 
U.S.C.A. §§ 101(24), 1101, 1116, 1131, 1310, 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.312 (2008).

2.  The criteria for entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the Court held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  The requirement of requesting that the 
claimant provide any evidence in his or her possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

A VCAA letter dated in July 2008 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 
187.  The appellant was aware that it was ultimately her 
responsibility to give VA any evidence pertaining to the 
claims.  This letter informed her that additional information 
or evidence was needed to support her claims, and asked her 
to send the information or evidence to VA.  See Pelegrini II, 
at 120-121.  

In addition, specifically in the context of a claim for cause 
of death benefits under 38 U.S.C.A. § 1310 DIC, the Court 
held that section 5103(a) notice must include (1) a statement 
of the conditions, if any, for which a Veteran was service 
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The 
Court also held that a DIC claim imposes upon VA no 
obligation to inform a DIC claimant who submits a nondetailed 
application of the specific reasons why any claim made during 
the deceased Veteran's lifetime was not granted.  Id.  

The July 2008 letter informed the appellant what information 
and evidence was needed to support a claim for DIC based on 
the cause of the Veteran's death, including "medical 
evidence showing that the Veteran's service connected 
conditions caused or contributed to the Veteran's death."  
This letter does not take the form prescribed in Hupp.  
However, that decision does not mandate remand by the Board 
for every DIC claim; remand is only required where the notice 
provided was inadequate and not otherwise shown to be non-
prejudicial.  Cf. Medrano v. Nicholson, 21 Vet. App. 165, 
170-71 (2007) (Board is not prohibited from evaluating for 
harmless error, however, the Court gives no deference to any 
such evaluation, which is subject to the Court's de novo 
review). 

Actual knowledge can also be established by statements or 
actions by the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  
It is clear from the appellant's statements that she had 
actual knowledge that (a) the Veteran was receiving a total 
disability rating at the time of his death, and (b) that she 
needed medical evidence to establish a link between the cause 
of his death and his active duty.  The appellant specifically 
indicated in her August 2007 notice of disagreement (NOD) 
that the Veteran was granted a 100 percent disability rating 
from VA approximately 4 years prior to his death.  She also 
indicated in an October 2007 statement that she was 
submitting medical evidence which indicated that the Veteran 
died of cancer caused by agent orange exposure.  The 
claimant's knowledge can also be imputed to her through her 
representative.  Furthermore, the Board notes that the 
October 2007 SOC listed the conditions for which the Veteran 
was service-connected and described the evidence and 
information required to substantiate a DIC claim. 

In light of the foregoing, the Board finds that any possible 
error with regard to Hupp notice was not prejudicial to the 
appellant.  The Board, therefore, finds that VA has 
discharged its duty to notify.  Although the July 2008 letter 
was not sent before the initial decision in these matters, 
the Board finds that this error was not prejudicial to the 
appellant because the actions taken by VA after providing the 
notice have essentially cured any error in the timing of that 
notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of these claims and given ample time to respond, 
but the RO also readjudicated the case after the October 2007 
SOC and the July 2008 notice were provided, most recently in 
an August 2008 supplemental statement of the case (SSOC).  
Cf. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ).  For these reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's available service treatment records 
and relevant VA and private medical records are in the file.  
All records identified by the appellant as relating to these 
claims have been obtained, to the extent possible.  The Board 
finds that the record contains sufficient evidence to make a 
decision on the claims.  VA has fulfilled its duty to assist.

With regard to claims for service connection, the duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2008).  A 
VA opinion was provided in July 2008, which addressed the 
claim for service connection for cause of death.  The 
examiner reviewed the claims folder.  The Board finds this 
examination report and opinion to be thorough and complete.  
Therefore, the Board finds this examination report and 
opinion are sufficient upon which to base a decision with 
regards to this claim.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. §3.303(b) (2008).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. §3.303(d) (2008). 

In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

If a Veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 
3.309(e) (2008).  In this regard, it is noted that a 
"Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent . . . unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service."  38 U.S.C.A. § 1116(f) (West 2002); 38 
C.F.R. § 3.307(a)(6)(iii) (2008).

The diseases alluded to above include chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2008).  The term 
"soft-tissue sarcoma" includes Adult fibrosarcoma, 
Dermatofibrosarcoma protuberans, Malignant fibrous 
histiocytoma, Liposarcoma; Leiomyosarcoma; Epithelioid 
leiomyosarcoma (malignant leiomyoblastoma); Rhabdomyosarcoma; 
Ectomesenchymoma; Angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma); Proliferating (systemic) 
angioendotheliomatosis; Malignant glomus tumor; Malignant 
hemangiopericytoma; Synovial sarcoma (malignant synovioma); 
Malignant giant cell tumor of tendon sheath; Malignant 
schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; Malignant 
mesenchymoma; Malignant granular cell tumor; Alveolar soft 
part sarcoma; Epithelioid sarcoma; Clear cell sarcoma of 
tendons and aponeuroses; Extraskeletal Ewing's sarcoma; 
Congenital and infantile fibrosarcoma; and Malignant 
ganglioneuroma.  Id., Note 1 (2008).

Notwithstanding the foregoing presumptive provisions, the 
Federal Circuit has held that a claimant is not precluded 
from establishing service connection for a disease averred to 
be related to herbicide exposure, as long as there is proof 
of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. 
App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. 
Dec. 15, 2000).

1.  Entitlement to service connection for the cause of death.

The appellant is claiming entitlement to service connection 
for the cause of the Veteran's death.  

To grant service connection for the cause of the Veteran's 
death, it must be shown that a service-connected disability 
caused the death, or substantially or materially contributed 
to it.  A service-connected disability is one which was 
incurred in or aggravated by active service, one which may be 
presumed to have been incurred during such service, or one 
which was proximately due to or the result of a service- 
connected disability.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.312 (2008).

In cases of service connection for the cause of death of the 
Veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the Veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. App. 
507, 509 (1997).

The death of a Veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2008).

The service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2008).

The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c) (2008).

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993).

The debilitating effects of a service-connected disability 
must have made the Veteran materially less capable of 
resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).

At the time of his death, the Veteran was service connected 
for PTSD, irritable bowel syndrome or gastroesophageal reflux 
disease, and diabetes mellitus, type II.  The Veteran's death 
certificate reflects that he died on March [redacted], 2007 of a 
malignant neoplasm-primary site unknown.  The death 
certificate also reflects that hepatitis C and cirrhosis 
contributed to the death of the Veteran but did not result in 
the underlying cause of death.  The claims folder contains no 
medical evidence indicating that any other disability caused 
or contributed to the Veteran's death.  In addition, the 
appellant has made no assertions that any other disability 
caused or contributed to the Veteran's death.  Rather, the 
appellant contends that the Veteran died of cancer caused by 
agent orange exposure.  See appellant's statement, October 
2007. 

The Board notes that a VA autopsy was conducted in March 
2007.  The Veteran's clinical diagnoses were noted to include 
the following: left upper quadrant mass, renal failure, 
hypertension, hepatitis C, elevated liver enzymes, and 
vitreous degenerative.  The Veteran's final anatomic 
diagnoses were noted to include the following: poorly 
differentiated carcinoma with osteoclast-like giant cell 
differentiation most probably of hepatic origin 
(hepatocellular carcinoma) with prominent mesenteric fat 
invasion and focal attachment to the splenic capsule and to 
the stomach wall serosa, and with mesenteric lymph node 
metastasis; hepatic cirrhosis and history of hepatitis C 
virus infection; severe ascites, hemorrhagic; lungs with 
centrilobular emphysema; and kidneys with nephrosclerosis.  
The examiner noted that the Veteran had a long-term history 
of cirrhosis, hepatitis C infection, and hypertension and was 
admitted to the VA Medical Center (VAMC) for ascites on March 
21, 2007.  A computerized tomography (CT) scan revealed a 
left upper quadrant mass adjacent to the liver, spleen, and 
posterior stomach.  A biopsy of this mass was reported as a 
poorly differentiated neoplasm.  The Veteran died of 
respiratory failure on March [redacted], 2007.  The examiner noted 
that significant autopsy findings included the left upper 
quadrant mass, severe hemorrhagic ascites, and cirrhosis of 
the liver.  Sectioning through the tumor revealed severe 
hemorrhage and necrosis.  The tumor infiltrated into the left 
lobe of the liver.  Hematoxylin and eosin (H&E) and 
immunohistochemistry (IHC) stains proved the tumor to be a 
poorly differentiated carcinoma, of probably liver origin 
with prominent extension into the peritoneal cavity.  Upon 
thorough examination of the Veteran and consideration of the 
correlation between hepatitis C and liver cancer, the 
examiner determined that the Veteran's final cause of death 
was poorly differentiated carcinoma with osteoclast-like 
giant cells most probably from hepatic origin (hepatocellular 
carcinoma).  

With regard to linking the Veteran's cancer to his active 
duty on a presumptive basis due to herbicide exposure, the 
Board notes that the Veteran served in the Republic of 
Vietnam from February 21, 1972 to June 8, 1972.  As such, the 
Board will presume in-service exposure to herbicides.  

Hepatocellular cancer is not among the diseases listed under 
38 C.F.R. § 3.309(e) as being presumptively associated with 
exposure to herbicides.  Soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), however, are among the diseases listed as 
being presumptively associated with exposure to herbicides 
under 38 C.F.R. § 3.309(e).

The Board notes that the claims folder contains private 
medical records from Dr. D.E.M., M.D. at Franklin Country 
Memorial Hospital indicating that the tumor resulting in the 
Veteran's death was a sarcoma.  Specifically, in an October 
2007 letter from this physician, it was noted that the 
Veteran was seen at his clinic from May 2003 through June 
2005.  The physician reviewed the autopsy report and noted 
that the Veteran had been diagnosed with poorly 
differentiated carcinoma with osteoclast-like giant cell 
differentiation, question probably of hepatic origin; 
secondary diagnosis of hepatic cirrhosis and history of 
hepatic C, as well as hemorrhagic severe ascites, emphysema, 
and kidneys with nephrosclerosis.  He noted the final cause 
of the Veteran's death was reported as poorly differentiated 
carcinoma with osteoclast-giant cells most probably of 
hepatic origin.  Upon review of the autopsy report, the 
physician concluded that this tumor was basically a sarcoma, 
which is at least as likely as not related to his exposure to 
agent orange while in the military.  The physician further 
noted that the Veteran also had hepatic cirrhosis and 
hemorrhagic ascites, likely related to the biopsy in 
question.  He concluded that this is not likely the cause of 
death in this individual.  

In a January 2008 letter from this same physician, it was 
noted that the Veteran died of a malignant neoplasm.  The 
physician noted that the autopsy report revealed poorly 
differentiated carcinoma with giant cell differentiation 
probably of hepatic origin, in other words, hepatocellular 
carcinoma.  The Veteran also had nephrosclerosis of the 
kidney and emphysema, as well as hemorrhagic severe ascites.  
The physician concluded that the osteoclast-like giant cell 
differentiated, poorly differentiated hepatocellular 
carcinoma is at least as likely as not related to the 
Veteran's exposure to agent orange in the military. 

In July 2008, a VA opinion was rendered.  The examiner 
reviewed the claims file and all statements and private 
physician notations in the medical records, including the 
autopsy report.  The examiner also included in this VA report 
a compilation of articles from numerous sources of medical 
information concerning liver cancer, hepatitis C, and soft-
tissue sarcomas.  Specifically, this information included a 
list of soft-tissue sarcomas and their possible causes, to 
include exposure to chemicals.  The physician also included 
information as to the causes of liver cancer, indicating that 
hepatocellular carcinoma accounts for 80 to 90 percent of all 
liver cancers and that the cause of liver cancer is usually 
cirrhosis.  Additionally, the examiner spoke with the 
Associate Chief of Pathology at his VA facility.  They 
reviewed the case together and determined that the cell 
origin of the Veteran's cancer was epithelial in origin, and 
not a sarcoma.  He also noted that the hepatocellular 
carcinoma type cancer does not meet any criteria on the 
current agent orange presumptive condition listing concerning 
soft-tissue sarcomas, as hepatocellular carcinoma is not a 
soft-tissue carcinoma.  The examiner concluded by stating 
that it does not appear that the Veteran's liver cancer was a 
soft-tissue sarcoma for the reasons and bases as stated above 
and there were no aggravation issues either. 

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Whether a physician provides a basis 
for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

The Board notes that the opinion of Dr. D.E.M., M.D. that the 
Veteran's tumor was a sarcoma and, thus, related to agent 
orange exposure was not based on a detailed rationale, nor 
did the physician indicate that he conducted a thorough 
review of relevant medical literature.  With regard to the 
July 2008 VA opinion, the Board notes that this opinion was 
based on a very thorough review of relevant medical articles, 
and the physician offered a detailed rationale for his 
opinion.  Additionally, this physician conferred with the 
Associate Chief of Pathology at the VA facility, who also 
believed that the Veteran's cancer was epithelial in origin, 
and not a sarcoma.  

Therefore, in light of the fact that the July 2008 VA opinion 
is based on an extensive review of relevant medical 
literature, is supported by a detailed rationale, and was 
agreed upon by the Associate Chief of Pathology at the VA 
facility, the Board finds this opinion to be the most 
probative of record.  Accordingly, the Board concludes that 
the most probative medical evidence of record does not reveal 
that the cancer which resulted in the Veteran's death was 
caused by in-service exposure to herbicides.

With regard to granting service connection on a direct basis, 
the Board notes that regulations provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. 3.303(d) (2008).  Currently, there is no 
evidence of record indicating that the Veteran had cancer of 
any kind in service.  The Board has again considered the 
opinion of Dr. D.E.M., who specifically concluded that the 
Veteran's cancer was related to herbicide exposure during 
service.  However, it is clear that Dr. D.E.M.'s conclusion 
in that regard was based on his belief that the Veteran's 
cancer was among those listed as having been recognized by 
the Secretary as presumptively related to herbicide exposure.  
As noted, a detailed VA opinion was rendered, based on a 
comprehensive review of medical literature, explaining that 
hepatocellular carcinoma type cancer does not meet any 
criteria on the current agent orange presumptive condition 
listing concerning soft-tissue sarcomas, as hepatocellular 
carcinoma is not a soft-tissue carcinoma.  The Board has 
found this opinion to be the most probative and persuasive 
evidence as to whether the Veteran's had one of the 
presumptive conditions recognized as being presumptively 
related to herbicide exposure.

Consequently, as Dr. D.E.M.'s finding that the Veteran's 
disease was related to herbicide exposure appears to have 
been based on an erroneous assumption, and because he 
provided no other basis for finding such a relationship, the 
Board finds his opinion relating the disease to service to be 
of no probative value.  Significantly, the Board notes that 
the VA opinion also included a comprehensive discussion as to 
the causes of liver cancer, including hepatocellular 
carcinoma, and exposure to herbicides was not identified as a 
known cause of that disease.  Additionally, no other medical 
evidence is of record suggesting any other relationship 
between the Veteran's death and either service or a service-
connected disability, and no lay assertions have been 
submitted indicating that the cancer resulting in the 
Veteran's death was a direct result of an in-service injury 
or incident.  For these reasons, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim. 

The Board is sympathetic to the appellant in that it is clear 
that she sincerely believes that her spouse's death was a 
result of in-service exposure to agent orange.  See 
appellant's statement, October 2007.  However, the most 
probative medical evidence of record does not support this 
contention.  As a lay person has not been shown to be capable 
of making medical conclusions, her statements that the 
Veteran's death was essentially caused by agent orange 
exposure are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992). 

Therefore, as the most probative medical opinion of record 
does not relate the Veteran's death, directly or indirectly, 
to his active duty service, the Board finds that service 
connection is not warranted for the Veteran's cause of death.  
38 U.S.C.A. §§ 1110, 1131, 1310 (West 2002); 38 C.F.R. §§ 
3.303, 3.312 (2008).  

2.  Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 
1318.

VA law provides that if a Veteran's death is not determined 
to be service connected, a surviving spouse may still be 
entitled to DIC benefits.  Under 38 U.S.C.A. § 1318(a) 
benefits are payable to the surviving spouse of a deceased 
Veteran in the same manner as if the death were service 
connected if the Veteran was in receipt of, or entitled to 
receive, compensation for a service-connected disability that 
was 1) rated totally disabling for a continuous period of 10 
or more years immediately preceding death; 2) rated by the VA 
as totally disabling continuously since the Veteran's release 
from active duty and for at least 5 years immediately 
preceding death; or 3) rated totally disabling for a 
continuous period of not less than one year immediately 
preceding death if the Veteran was a former prisoner of war 
who died after September 30, 1999.  38 U.S.C.A. § 1318(b) 
(West 2002); 38 C.F.R. § 3.22 (2008).

"Entitled to receive" means that at the time of death, the 
Veteran had service-connected disability rated totally 
disabling by VA but was not receiving compensation because: 
(1) VA was paying the compensation to the Veteran's 
dependents; (2) VA was withholding the compensation under 
authority of 38 U.S.C. 5314 to offset an indebtedness of the 
Veteran; (3) the Veteran had applied for compensation but had 
not received total disability compensation due solely to 
clear and unmistakable error in a VA decision concerning the 
issue of service connection, disability evaluation, or 
effective date; (4) the Veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 10 U.S.C. 
1174(h)(2); (6) VA was withholding payments because the 
Veteran's whereabouts was unknown, but the Veteran was 
otherwise entitled to continued payments based on a total 
service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C. 5308 but determines that 
benefits were payable under 38 U.S.C. 5309. 38 C.F.R. § 3.22.

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the Veteran's lifetime.  38 C.F.R. § 20.1106 
(2008).

In this case, the record shows that, at the time of the 
Veteran's death, in March 2007, service connection was in 
effect for PTSD (50 percent from June 21, 1999, and 70 
percent from January 30, 2003); irritable bowel syndrome or 
gastroesophageal reflux disease (30 percent from June 14, 
2001); and diabetes mellitus, type II (10 percent from 
November 14, 2002).  In addition to the foregoing, the 
Veteran was also rated totally disabled based upon individual 
unemployability, effective May 1, 2003.

It is clear that the Veteran was not rated totally disabled 
for a continuous 10 year period prior to his death, or that 
he was continuously rated totally disabled for a period of 
not less than five years from the date of his discharge from 
active duty.  In addition, there is no evidence showing the 
Veteran was a former prisoner of war.  Furthermore, it has 
not been shown nor has it been alleged that the Veteran was 
"entitled to receive" compensation for a service-connected 
disability rated totally disabling under any of the 
circumstances listed under 38 C.F.R. § 3.22(b) for the 
appropriate time requirements.

Based on the foregoing, the Board finds that entitlement to 
DIC benefits under 38 U.S.C.A. § 1318 is not warranted in 
this case.  While the Board recognizes the appellant's 
contention in the August 2007 NOD that the 10-year 
requirement is essentially unfair, the Board is bound by the 
law, and this decision is dictated by the relevant statutes 
and regulations.  As such, the Board must conclude that the 
preponderance of the evidence is against the appellant's 
claim, and the claim must be denied. The benefit-of-the- 
doubt doctrine is not for application. See Gilbert, 1 Vet. 
App. at 55, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2008).




ORDER

Entitlement to service connection for the cause of death is 
denied.

Entitlement to DIC benefits, pursuant to 38 U.S.C.A. § 1318 
is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


